 



Exhibit 10.1
Execution Copy
SHARED SECURITY AGREEMENT
SHARED SECURITY AGREEMENT (this “Agreement”) dated as of February 28, 2008,
among WESTWOOD ONE, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (together with any successor, the
“Borrower”); each of the Subsidiaries of the Borrower identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and any other
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof (individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors” and, together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N. A., as Administrative Agent under the Credit Agreement
referred to below (the “Administrative Agent”), and THE BANK OF NEW YORK, a New
York banking corporation, as collateral trustee (in such capacity, together with
its successors in such capacity, the “Collateral Trustee”) for the Secured
Parties.
The Borrower is party to (a) a Credit Agreement dated as of March 3, 2004 (as
modified, supplemented or Refinanced from time to time, the “Credit Agreement”)
among the Obligors, the lenders or other financial institutions or entities from
time to time parties thereto (the “Lenders”) and the Administrative Agent, and
(b) a Note Purchase Agreement dated as of December 3, 2002 (as modified or
supplemented from time to time, the “2002 Note Purchase Agreement”) among the
Borrower and the purchasers parties thereto, pursuant to which the Borrower has
issued Senior Guaranteed Notes, Series A, due November 30, 2009 and Senior
Guaranteed Notes, Series B, due November 30, 2012 in an aggregate outstanding
principal amount of $200,000,000 as of the date hereof (the “2002 Notes” and,
collectively with the 2002 Note Purchase Agreement, the Shared Security
Documents and the 2002 Note Guaranty, the “2002 Notes Documents”).
Pursuant to the provisions of the 2002 Note Purchase Agreement, the Borrower may
not, and may not permit any of its Restricted Subsidiaries to, secure the Credit
Agreement Obligations with a Lien on any of its property without equally and
ratably securing the 2002 Notes Obligations. In that connection, the Obligors,
the Administrative Agent, the holders of the 2002 Notes (such holders from time
to time being referred to as the “Noteholders”) and the Collateral Trustee have
entered into an Intercreditor and Collateral Trust Agreement (the “Intercreditor
and Collateral Trust Agreement”) pursuant to which the Obligors have requested
the Collateral Trustee to act as collateral trustee, and the Collateral Trustee
has agreed to act as such collateral trustee, to enable the Borrower to comply
with the provisions of the 2002 Note Purchase Agreement.
It is a condition precedent to the effectiveness of Amendment No. 2 to the
Credit Agreement that the Obligors grant Liens on their property to secure the
Credit Agreement Obligations.
Accordingly, to induce the Lenders to enter into Amendment No. 2 to the Credit
Agreement and to equally and ratably secure the 2002 Notes Obligations and the
Credit Agreement Obligations, the parties hereto hereby agree as follows:
Section 1. Definitions.
(a) Terms Generally. Unless otherwise defined herein, terms defined in the
Intercreditor and Collateral Trust Agreement are used herein as defined therein.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
Shared Security Agreement

 





--------------------------------------------------------------------------------



 



(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections and Annexes shall be construed to refer to
Sections of, and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b) Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds”, and “Promissory Note”, have the respective meanings set forth in
Article 9 of the NYUCC, and the terms “Entitlement Holder”, “Financial Asset”,
“Securities Account”, “Security”, “Security Certificate”, and “Security
Entitlement” have the respective meanings set forth in Article 8 of the NYUCC.
(c) Additional Definitions. In addition, as used herein, the following terms
shall have the following respective meanings:
“Collateral” has the meaning assigned to such term in Section 3.
“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including each Copyright identified in Annex 3.
“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Obligor on the date hereof and identified in Annex 2.
“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Obligor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.
Shared Security Agreement

- 2 -



--------------------------------------------------------------------------------



 



“Issuers” means, collectively, (a) the respective Persons identified on Annex 2
under the caption “Issuer”, (b) any other Person that shall at any time be a
Subsidiary of any Obligor, and (c) the issuer of any equity securities hereafter
owned by any Obligor.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including each Patent identified in Annex 3, and all income,
royalties, damages and payments now or hereafter due and/or payable under or
with respect thereto.
“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.
“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and
(ii) all other Shares of any Issuer now or hereafter owned by any Obligor,
together in each case with (a) all certificates representing the same, (b) all
shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of the Credit
Agreement prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.
“Shared Collateral Account” has the meaning assigned to such term in
Section 4.01.
“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.
“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including each Trademark identified in Annex 3,
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark.
“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.
Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:
(a) Title and Priority. Such Obligor is the sole beneficial owner of the
Collateral in which it purports to grant a security interest pursuant to
Section 3 (or has the power to transfer rights in such Collateral to the
Collateral Trustee) and no Lien exists or will exist upon such Collateral at any
time (and no right or option to acquire the same exists in favor of any other
Person), except for Liens permitted under both Section 7.03 of the Credit
Agreement and Section 10.5 of the 2002 Note Purchase Agreement. The security
interest created pursuant hereto constitutes a valid and perfected security
interest in the Collateral in which such Obligor purports to grant a security
interest pursuant to Section 3, subject to no equal or prior Lien except as
expressly permitted by both Section 7.03 of the Credit Agreement and
Section 10.5 of the 2002 Note Purchase Agreement.
Shared Security Agreement

- 3 -



--------------------------------------------------------------------------------



 



(b) Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Obligor as of the date hereof are correctly set forth in
Annex 1.
(c) Changes in Circumstances. Such Obligor has not (a) within the period of four
months prior to the date hereof, changed its “location” (as defined in
Section 9-307 of the NYUCC), (b) within the period of five years prior to the
date hereof, except as specified in Annex 1, heretofore changed its name, or
(c) heretofore become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person.
(d) Pledged Shares. The Initial Pledged Shares constitute 100% of the issued and
outstanding Shares of each Issuer beneficially owned by such Obligor on the date
hereof (other than any Shares held in a Securities Account referred to in Annex
4), whether or not registered in the name of such Obligor. Annex 2 correctly
identifies, as at the date hereof, the respective Issuers of the Initial Pledged
Shares and (in the case of any corporate Issuer) the respective class and par
value of such Shares and the respective number of such Shares (and registered
owner thereof) represented by each such certificate. The Initial Pledged Shares
are, and all other Pledged Shares in which such Obligor shall hereafter grant a
security interest pursuant to Section 3 will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity), and none of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
by-laws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained herein or in the Credit Agreement or the 2002
Note Purchase Agreement).
(e) Promissory Notes. Annex 2 sets forth a complete and correct list of all
Promissory Notes (other than any held in a Securities Account referred to in
Annex 4) held by any Obligor on the date hereof.
(f) Intellectual Property. Annex 3 sets forth under the name of such Obligor a
complete and correct list of all copyright registrations, patents, patent
applications, trademark registrations and trademark applications owned by such
Obligor on the date hereof (or, in the case of any supplement to Annex 3
effecting a pledge thereof, as of the date of such supplement). Except pursuant
to licenses and other user agreements entered into by such Obligor in the
ordinary course of business that are listed in Annex 3 (including as
supplemented by any supplement effecting a pledge thereof), such Obligor has
done nothing to authorize or enable any other Person to use any Copyright,
Patent or Trademark listed in Annex 3 (as so supplemented), and all
registrations listed in Annex 3 (as so supplemented) are, except as noted
therein, in full force and effect. To such Obligor’s knowledge, (i) except as
set forth in Annex 3 (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of such Obligor with
respect to any Copyright, Patent or Trademark listed in Annex 3 (as so
supplemented), respectively, and (ii) such Obligor is not infringing in any
respect upon any Copyright, Patent or Trademark of any other Person, and no
proceedings alleging such infringement have been instituted or are pending
against such Obligor and no written claim against such Obligor has been received
by such Obligor alleging any such violation, except as may be set forth in Annex
3 (as so supplemented).
Shared Security Agreement

- 4 -



--------------------------------------------------------------------------------



 



(g) Deposit Accounts and Securities Accounts. Annex 4 sets forth a complete and
correct list of all Deposit Accounts, Securities Accounts and Commodity Accounts
of the Obligors on the date hereof.
(h) Commercial Tort Claims. Annex 5 sets forth a complete and correct list of
all commercial tort claims of the Obligors in existence on the date hereof.
Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, whether now existing or hereafter from time to time
arising, each Obligor hereby pledges and grants to the Collateral Trustee, for
the benefit of the Secured Parties as hereinafter provided, a security interest
in all of such Obligor’s right, title and interest in, to and under the
following property, in each case whether tangible or intangible, wherever
located, whether now owned by such Obligor or hereafter acquired and whether now
existing or hereafter coming into existence (all of the property described in
this Section 3 being collectively referred to herein as the “Collateral”):
(a) all Accounts;
(b) all As-Extracted Collateral;
(c) all Chattel Paper;
(d) all Deposit Accounts;
(e) all Documents;
(f) all Equipment;
(g) all Fixtures;
(h) all General Intangibles;
(i) all Goods not covered by the other clauses of this Section 3;
(j) the Pledged Shares;
(k) all Instruments, including all Promissory Notes;
(l) all Intellectual Property;
(m) all Inventory;
(n) all Investment Property not covered by other clauses of this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;
(o) all Letter-of-Credit Rights;
Shared Security Agreement

- 5 -



--------------------------------------------------------------------------------



 



(p) the Shared Collateral Account;
(q) all commercial tort claims, as defined in Section 9-102(a)(13) of the NYUCC,
arising out of the events described in Annex 5;
(r) all other tangible and intangible personal property whatsoever of such
Obligor; and
(s) all Proceeds of any of the Collateral, all Accessions to and substitutions
and replacements for, any of the Collateral, all offspring, rents, profits and
products of any of the Collateral, and, to the extent related to any Collateral,
all books, correspondence, credit files, records, invoices and other papers
(including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Obligor or any computer bureau or
service company from time to time acting for such Obligor);
provided that, notwithstanding anything herein to the contrary, this Agreement
shall not operate as a sale, transfer, conveyance or other assignment to the
Collateral Trustee of any applications by any Obligor for a trademark based on
an intent to use the same if and so long as such application is pending without
a “Statement of Use” having been filed and accepted by the United States Patent
and Trademark Office (each such pending application which is based on an intent
to use, an “Intent-To-Use Application”) and shall operate only to create a
security interest in favor of the Collateral Trustee in such Intent-To-Use
Application as collateral security for the Secured Obligations; provided,
further, that once a “Statement of Use” is filed and accepted by the United
States Patent and Trademark Office in connection with an Intent-To-Use
Application, the foregoing proviso shall not be applicable to such Intent-To-Use
Application; and IT BEING UNDERSTOOD, HOWEVER, that in no event shall the
security interest granted under this Section 3 attach to any lease, license,
contract, property rights or agreement to which any Obligor is a party (or to
any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in either (i) the abandonment, invalidation
or unenforceability of any right, title or interest of any Obligor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such lease, license, contract, property rights or agreement (other than to
the extent that any such term would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction).
Section 4. Cash Proceeds of Collateral.
4.01 Shared Collateral Account. Upon the occurrence and during the continuation
of an Event of Default (and at the request of the Administrative Agent or the
Requisite Secured Parties) the Collateral Trustee will cause to be established
at a banking institution to be selected by the Collateral Trustee (which banking
institution may be the Collateral Trustee) a cash collateral account (the
“Shared Collateral Account”), which
(i) to the extent of all Investment Property or Financial Assets (other than
cash) shall be a Securities Account in respect of which the Collateral Trustee
shall be the Entitlement Holder, and
(ii) to the extent of any cash, shall be a Deposit Account in respect of which
the Collateral Trustee is the customer (as contemplated by 9-104(a)(3) of the
NYUCC),
Shared Security Agreement

- 6 -



--------------------------------------------------------------------------------



 



in each case into which there shall be deposited from time to time the cash
proceeds of any of the Collateral (including proceeds of insurance thereon)
required to be delivered to the Collateral Trustee pursuant hereto and into
which the Obligors may from time to time deposit any additional amounts that any
of them wishes to pledge to the Collateral Trustee for the benefit of the
Secured Parties as additional collateral security hereunder. The Shared
Collateral Account, and any money or other property from time to time therein,
shall constitute part of the Collateral hereunder and shall not constitute
payment of the Secured Obligations until applied as hereinafter provided.
In connection with the foregoing, the Obligors agree to execute and deliver such
control agreements with the Collateral Trustee and the banking institution at
which such Shared Collateral Account is to be established to the extent
requested by the Administrative Agent or the Requisite Secured Parties to
perfect the security interest therein created hereunder.
4.02 Proceeds. Each Obligor agrees that, at any time after the occurrence and
during the continuance of an Event of Default, if the proceeds of any Collateral
hereunder shall be received by it, such Obligor shall as promptly as possible
deposit such Proceeds into the Shared Collateral Account. Until so deposited,
following any such request all such Proceeds shall be held in trust by such
Obligor for and as the property of the Collateral Trustee and shall not be
commingled with any other funds or property of such Obligor.
4.03 Investment of Balance in Shared Collateral Account. The cash balance
standing to the credit of the Shared Collateral Account shall be invested from
time to time in such Permitted Investments as the Borrower (or, after the
occurrence and during the continuance of an Event of Default, the Collateral
Trustee at the direction of the Requisite Secured Parties) shall determine,
which Permitted Investments shall be held in the name and be under the control
of the Collateral Trustee (and credited to the Shared Collateral Account),
provided that at any time after the occurrence and during the continuance of an
Event of Default, the Collateral Trustee shall (if instructed by the Requisite
Secured Parties) at any time and from time to time liquidate any such Permitted
Investments and apply or cause to be applied the proceeds thereof to the payment
of the Secured Obligations in the manner specified in Section 5.08.
Section 5. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3, the Obligors hereby jointly
and severally agree with the Collateral Trustee for the benefit of the Secured
Parties as follows:
5.01 Delivery and Other Perfection. Each Obligor shall:
(a) if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by such Obligor and, so long as
no Event of Default shall have occurred and be continuing, shall have, in the
case of any such Collateral other than Pledged Shares of an Issuer that is an
Obligor, a fair market value (as reasonably determined by the Borrower in good
faith) exceeding $10,000, forthwith either (x) transfer and deliver to the
Collateral Trustee such Pledged Shares, Investment Property or Financial Assets
so received by such Obligor (together with the certificates or instruments
representing the same, duly endorsed in blank or accompanied by undated stock
powers duly executed in blank or other instruments of assignment and transfer in
such form and substance as the Collateral Trustee may reasonably request), all
of which thereafter shall be held by the Collateral Trustee, pursuant to the
terms of this Agreement, as part of the Collateral or (y) take such other action
as the Requisite Secured Parties shall deem necessary or appropriate to duly
record the Lien created hereunder in such Collateral;
Shared Security Agreement

- 7 -



--------------------------------------------------------------------------------



 



(b) promptly deliver and pledge to the Collateral Trustee any and all
Instruments constituting part of the Collateral in which such Obligor purports
to grant a security interest hereunder and, so long as no Event of Default shall
have occurred and be continuing, having a fair market value (as reasonably
determined by the Borrower in good faith) exceeding $10,000, endorsed and/or
accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Trustee, the Administrative Agent or the Requisite
Secured Parties may request; provided that (other than in the case of the
promissory notes described in Annex 2) so long as no Event of Default shall have
occurred and be continuing, such Obligor may retain for collection in the
ordinary course any such Instruments received by such Obligor in the ordinary
course of business and the Collateral Trustee shall, promptly upon the request
of such Obligor through the Borrower, make appropriate arrangements for making
any such Instrument pledged by such Obligor available to such Obligor for
purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate by the Collateral Trustee, upon
request of the Requisite Secured Parties, against trust receipt or like
document);
(c) promptly from time to time enter into such control agreements, each in form
and substance reasonably acceptable to the Collateral Trustee, as may be
required to perfect the security interest created hereby in any and all Deposit
Accounts and Investment Property (including Securities Accounts but excluding
trust accounts established by an Obligor solely for the benefit of employees or
directors of such Obligor with respect to which the Borrower shall have notified
the Collateral Trustee thereof) and Letter-of-Credit Rights, and will promptly
furnish to the Collateral Trustee true copies thereof, provided that, with
respect to any Deposit Accounts and Securities Accounts held by any Obligor on
the date hereof, such Obligor shall cause the Collateral Trustee to have
“control” (as defined in Sections 9-104 and 9-106 of the NYUCC, as applicable)
of any such Deposit Account and Securities Account within 45 days after the date
hereof;
(d) promptly from time to time upon the request of the Collateral Trustee, at
the direction of the Requisite Secured Parties, execute and deliver such
short-form security agreements as the Requisite Secured Parties may reasonably
deem necessary or desirable to protect the interests of the Collateral Trustee
in respect of that portion of the Collateral consisting of Intellectual
Property;
(e) keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Collateral
Trustee may reasonably require in order to reflect the security interests
granted by this Agreement; and
(f) permit representatives of the Collateral Trustee, upon reasonable prior
notice and during normal business hours, to visit and inspect its properties, to
examine and make abstracts from its books and records pertaining to the
Collateral, permit representatives of the Collateral Trustee to be present at
such Obligor’s place of business to receive copies of all communications and
remittances relating to the Collateral, and forward to the Collateral Trustee
copies of any notices or communications received by such Obligor with respect to
the Collateral, all in such manner as the Collateral Trustee may reasonably
require.
5.02 Other Financing Statements and Liens. Except with respect to Liens
permitted under both Section 7.03 of the Credit Agreement and Section 10.5 of
the 2002 Note Purchase Agreement, without the prior written consent of the
Collateral Trustee (granted with the authorization of the Requisite Secured
Parties), no Obligor shall (a) file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Collateral Trustee is not named as the sole secured party for the benefit of the
Secured Parties, or (b) cause or permit any Person other than the Collateral
Trustee to have “control” (as defined in Sections 9-104, 9-105, 9-106 and 9-107
of the NYUCC) of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right constituting part of the Collateral.
Shared Security Agreement

- 8 -



--------------------------------------------------------------------------------



 



5.03 Special Provisions Relating to Certain Collateral.
(a) Pledged Shares.
(i) The Obligors will cause the Pledged Shares to constitute at all times 100%
of the total number of Shares of each Issuer then outstanding owned by the
Obligors.
(ii) So long as no Event of Default shall have occurred and be continuing and no
written notice of an Event of Default has been received by the Obligors from the
Collateral Trustee, the Administrative Agent, the Required Lenders or the
Majority Noteholders, the Obligors shall have the right to exercise all voting,
consensual and other powers of ownership pertaining to the Pledged Shares for
all purposes not inconsistent with the terms of this Agreement, the Credit
Agreement, the 2002 Note Purchase Agreement or any other instrument or agreement
referred to herein or therein, and the Collateral Trustee shall execute and
deliver to the Obligors or cause to be executed and delivered to the Obligors
all such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as the Obligors may reasonably request for the
purpose of enabling the Obligors to exercise the rights and powers that they are
entitled to exercise pursuant to this Section 5.03(a)(ii).
(iii) Unless and until an Event of Default shall have occurred and be
continuing, the Obligors shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares paid in cash out of earned
surplus.
(iv) If an Event of Default shall have occurred and be continuing, whether or
not the Secured Parties or any of them exercise any available right to declare
any Secured Obligations due and payable or seek or pursue any other relief or
remedy available to them under applicable law or under this Agreement, the
Credit Agreement or any other agreement relating to such Secured Obligations,
all dividends and other distributions on the Pledged Shares shall be paid
directly to the Collateral Trustee and retained by it in the Shared Collateral
Account as part of the Collateral, subject to the terms of this Agreement, and,
if the Collateral Trustee shall so request in writing, the Obligors jointly and
severally agree to execute and deliver to the Collateral Trustee appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Collateral Trustee shall, upon request of
the Obligors (except to the extent theretofore applied to the Secured
Obligations), be returned by the Collateral Trustee to the Obligors.
(b) Intellectual Property.
(i) For the purpose of enabling the Collateral Trustee to exercise rights and
remedies under Section 5.04 at such time as the Collateral Trustee shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Obligor hereby grants to the Collateral Trustee, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Obligor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Obligor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
Shared Security Agreement

- 9 -



--------------------------------------------------------------------------------



 



(ii) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 7.06 of the Credit Agreement and Section 10.7 of the
2002 Note Purchase Agreement that limit the rights of the Obligors to dispose of
their property, so long as no Event of Default shall have occurred and be
continuing, the Obligors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of the
Obligors. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Trustee shall from time to time,
upon the request of the respective Obligor (through the Borrower), execute and
deliver any instruments, certificates or other documents, in the form so
requested, that such Obligor (through the Borrower) shall have certified are
appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause
(i) immediately above as to any specific Intellectual Property). Further, upon
the payment in full of all of the Secured Obligations and cancellation or
termination of the Commitments or earlier expiration of this Agreement or
release of the Collateral, the Collateral Trustee shall grant back to the
Obligors the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 5.04 by the Collateral Trustee
shall not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Obligors in accordance with the first sentence of
this clause (ii).
(iii) Each Obligor shall, promptly from time to time upon acquiring any
Copyright Collateral after the date hereof with a fair market value (as
reasonably determined by the Borrower in good faith) of $100,000 or more or that
would result in the aggregate fair market value (as reasonably determined by the
Borrower in good faith) of all Copyright Collateral held by the Obligors to
equal or exceed $300,000, (x) provide notice to the Collateral Trustee thereof
and (y) execute and deliver such short-form security agreements and filings
(including filings in the United States Copyright Office) as the Collateral
Trustee may reasonably deem necessary or desirable to protect the interests of
the Collateral Trustee in respect of such Copyright Collateral (including, in
the event that the aggregate fair market value (as reasonably determined by the
Borrower in good faith) of all Copyright Collateral held by the Obligors equals
or exceeds $300,000, all Copyright Collateral held by the Obligors).
5.04 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:
(a) each Obligor shall, upon the request of the Collateral Trustee, assemble the
Collateral owned by it to the extent commercially reasonable at such place or
places, reasonably convenient to both the Collateral Trustee and such Obligor,
designated in such request;
(b) the Collateral Trustee may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;
(c) the Collateral Trustee shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Trustee were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);
(d) the Collateral Trustee in its discretion may, in its name or in the name of
the Obligors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;
Shared Security Agreement

- 10 -



--------------------------------------------------------------------------------



 



(e) the Collateral Trustee, upon instruction from the Requisite Secured Parties,
shall require the Obligors to notify (and each Obligor hereby authorizes the
Collateral Trustee to so notify) each account debtor in respect of any Account,
Chattel Paper or General Intangible, and each obligor on any Instrument,
constituting part of the Collateral that such Collateral has been assigned to
the Collateral Trustee hereunder, and to instruct that any payments due or to
become due in respect of such Collateral shall be made directly to the
Collateral Trustee or as it may direct (and if any such payments, or any other
Proceeds of Collateral, are received by any Obligor they shall be held in trust
by such Obligor for the benefit of the Collateral Trustee and as promptly as
possible remitted or delivered to the Collateral Trustee for application as
provided herein);
(f) the Collateral Trustee may apply the Shared Collateral Account and any money
or other property therein to payment of the Secured Obligations;
(g) the Collateral Trustee, upon instruction from the Requisite Secured Parties,
shall require the Obligors to cause the Pledged Shares to be transferred of
record into the name of the Collateral Trustee or its nominee (and the
Collateral Trustee agrees that if any of such Pledged Shares are transferred
into its name or the name of its nominee, the Collateral Trustee will thereafter
promptly give to the respective Obligor (through the Borrower) copies of any
notices and communications received by it with respect to such Pledged Shares);
and
(h) the Collateral Trustee, upon instruction from the Requisite Secured Parties,
shall sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Collateral Trustee deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required by applicable statute and cannot be waived),
and the Collateral Trustee, any Secured Party or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Obligors, any such demand, notice and right or equity
being hereby expressly waived and released. In the event of any sale, assignment
or other disposition of any of the Trademark Collateral, the goodwill connected
with and symbolized by the Trademark Collateral subject to such disposition
shall be included. The Collateral Trustee may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
The Proceeds of each collection, sale or other disposition under this
Section 5.04 shall be applied in accordance with Section 5.08.
The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Trustee may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Trustee than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Trustee shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.
Shared Security Agreement

- 11 -



--------------------------------------------------------------------------------



 



5.05 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.04 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.
5.06 Locations; Names; Etc. Without at least 30 days’ prior written notice to
the Collateral Trustee, no Obligor shall (i) change its “location” (as defined
in Section 9-307 of the NYUCC), (ii) change its name from the name shown as its
current legal name in Annex 1 or (iii) agree to or authorize any modification of
the terms of any item of Collateral that would result in a change thereof from
one Uniform Commercial Code category to another such category (such as from a
General Intangible to Investment Property), if the effect thereof would be to
result in a loss of perfection of, or diminution of priority for, the security
interests created hereunder in such item of Collateral, or the loss of control
(within the meaning of Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) over
such item of Collateral.
5.07 Private Sale. None of the Secured Parties shall incur any liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 5.04 conducted in a commercially reasonable manner and
otherwise in compliance with the NYUCC. Each Obligor hereby waives any claims
against any Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Trustee accepts the
first offer received and does not offer the Collateral to more than one offeree.
5.08 Application of Proceeds. Except as otherwise herein expressly provided, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Collateral Trustee under Section 4 or this Section 5, shall be applied by the
Collateral Trustee in the manner set forth in the Intercreditor and Collateral
Trust Agreement.
5.09 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Trustee while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Trustee is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that are necessary or advisable
or that the Collateral Trustee may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest. Without limiting the generality of the foregoing, so
long as the Collateral Trustee shall be entitled under this Section 5 to make
collections in respect of the Collateral, the Collateral Trustee shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Obligor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.
5.10 Perfection at Closing. Prior to or concurrently with the execution and
delivery of this Agreement, each Obligor shall (i) file such financing
statements and other documents in such offices as the Administrative Agent or
the Majority Noteholders may request to perfect the security interests granted
by Section 3 and (ii) deliver to the Collateral Trustee all certificates
identified in Annex 2, accompanied by undated stock powers duly executed in
blank, and, to the extent required under Section 5.01(b), all promissory notes
identified in Annex 2. Without limiting the foregoing, each Obligor consents
that Uniform Commercial Code financing statements may be filed describing the
Collateral as “all assets” or “all personal property and fixtures” of such
Obligor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).
Shared Security Agreement

- 12 -



--------------------------------------------------------------------------------



 



5.11 Termination. This Agreement and the security interests granted hereby shall
cease to be effective when the Trust Estate has been released pursuant to
Section 7.01(a) of the Intercreditor and Collateral Trust Agreement.
5.12 Further Assurances. Each Obligor agrees that, from time to time upon the
request of the Collateral Trustee, such Obligor will execute and deliver such
further documents and do such other acts and things as are necessary or as the
Collateral Trustee may reasonably request in order fully to effect the purposes
of this Agreement.
Section 6. Miscellaneous.
6.01 Notices. All notices and other communications provided for herein (a) to
the Obligors, the Administrative Agent or the Collateral Trustee shall be in
writing and shall be delivered to the intended recipient as specified in
Section 8.03 of the Intercreditor and Collateral Trust Agreement and shall be
deemed to have been given at the times specified in said Section 8.03, (b) to
the Credit Agreement Secured Parties, shall be delivered to the Administrative
Agent as provided above and (c) to the Noteholders, shall be delivered as
provided in the 2002 Note Purchase Agreement.
6.02 No Waiver. No failure on the part of any Secured Party to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by any Secured Party of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.
6.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only as permitted by Section 8.02 of the Intercreditor and Collateral
Trust Agreement. Any such amendment or waiver shall be binding upon the Secured
Parties, each holder of any of the Secured Obligations and each Obligor.
6.04 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Obligor, the
Secured Parties and each holder of any of the Secured Obligations (provided that
no Obligor shall assign or transfer its rights or obligations hereunder without
the prior written consent of the Collateral Trustee, the Administrative Agent
and the Majority Noteholders and any consents required by Section 8.02 of the
Intercreditor and Collateral Trust Agreement).
6.05 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
6.06 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
6.07 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
6.08 Agents and Attorneys-in-Fact. The Collateral Trustee may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
gross negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.
Shared Security Agreement

- 13 -



--------------------------------------------------------------------------------



 



6.09 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.10 Additional Obligors. As contemplated in Section 6.08 of the Credit
Agreement and Section 9.6 of the 2002 Note Purchase Agreement, a new Restricted
Subsidiary of the Borrower formed or acquired by the Borrower after the date
hereof may become a “Subsidiary Guarantor” under the Credit Agreement and the
2002 Note Purchase Agreement and an “Obligor” under this Agreement and the
Intercreditor and Collateral Trust Agreement by executing and delivering to the
Administrative Agent, the Noteholders and the Collateral Trustee an Assumption
Agreement in the form of Exhibit B to the Credit Agreement and a joinder
agreement in the form of Annex 1 to the Subsidiary Guaranty (as such term is
defined in the 2002 Note Purchase Agreement). Accordingly, upon the execution
and delivery of any such Assumption Agreement and joinder agreement by any such
Subsidiary, such new Subsidiary shall automatically and immediately, and without
any further action on the part of any Person, become an “Obligor” for all
purposes of this Agreement, and each of the Annexes hereto shall be supplemented
in the manner specified in such Assumption Agreement and joinder agreement.
6.11 Incorporation by Reference. In acting hereunder, the Collateral Trustee is
entitled to all rights, privileges, protections, immunities and indemnities
provided to it under the Intercreditor and Collateral Trust Agreement including,
without limitation, the provisions of Sections 5.03, 6.01, 6.02, 6.03, 6.04,
6.05, 8.08, 8.10 and 8.14 thereof.
Shared Security Agreement

- 14 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            WESTWOOD ONE, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        SUBSIDIARY GUARANTORS

METRO NETWORKS COMMUNICATIONS, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP

By METRO NETWORKS COMMUNICATIONS, INC., as General Partner
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        METRO NETWORKS, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        METRO NETWORKS SERVICES, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer   

Shared Security Agreement

 





--------------------------------------------------------------------------------



 



         

            SMARTROUTE SYSTEMS, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer   

            WESTWOOD NATIONAL RADIO CORPORATION
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE PROPERTIES, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE RADIO, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE RADIO NETWORKS, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer        WESTWOOD ONE STATIONS — NYC, INC.
      By   /s/ Gary J. Yusko         Name:   Gary J. Yusko        Title:   Chief
Financial Officer   

Shared Security Agreement

 





--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
        as Administrative Agent
      By   /s/ Ann B. Kerns        Name:   Ann B. Kerns        Title:   Vice
President     

            THE BANK OF NEW YORK,
         not in its individual capacity but solely as
        Collateral Trustee

    By   /s/ Scott I. Klein         Name:   Scott I. Klein        Title:  
Assistant Treasurer     

Shared Security Agreement

 





--------------------------------------------------------------------------------



 



ANNEX 1
FILING DETAILS

                                  Jurisdic-   Organiza-           Former Current
Legal       tion of   tional ID           Legal Name (no trade   Type of  
Organiza-   Number (if   Current Mailing   Place of business/   Name(s) names)  
Organization   tion   applicable)   Address   chief executive office   (if any)
Westwood One, Inc.
  Corporation   Delaware   N/A   40 West 57th Street,
5th Floor
New York, NY 10019   40 West 57th Street,
5th Floor
New York, NY 10019   N/A
Metro Networks Communications, Inc.
  Corporation   Maryland   N/A   Same as above.   Same as above.   N/A
Metro Networks Communications, Limited Partnership
  Limited partnership   Delaware   N/A   Same as above.   Same as above.   N/A
Metro Networks, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
Metro Networks Services, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
SmartRoute Systems, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
Westwood National Radio Corporation
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
Westwood One Properties, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
Westwood One Radio, Inc.
  Corporation   California   N/A   Same as above.   Same as above.   N/A
Westwood One Radio Networks, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A
Westwood One Stations — NYC, Inc.
  Corporation   Delaware   N/A   Same as above.   Same as above.   N/A

Annex 1 to Shared Security Agreement

 





--------------------------------------------------------------------------------



 



ANNEX 2
PLEDGED SHARES AND PROMISSORY NOTES
[Intentionally omitted]

 





--------------------------------------------------------------------------------



 



ANNEX 3
[intentionally omitted]

 





--------------------------------------------------------------------------------



 



ANNEX 4
LIST OF DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS
AND COMMODITY ACCOUNTS
[Intentionally omitted]
Annex 4 to Shared Security Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX 5
LIST OF COMMERCIAL TORT CLAIMS
None.
Annex 5 to Shared Security Agreement

 

 